Case 1:20-cv-01507-AT Document 25 Filed 12/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ROBERT H. BOOKER. DOC #:
DATE FILED: _ 12/17/2020
Plaintiff,
-against- 20 Civ. 1507 (AT)
MARRIOTT INTERNATIONAL INC.. ORDER

d/b/a ST. REGIS NEW YORK,

Defendant.
ANALISA TORRES, District Judge:

 

 

The Court has been advised that the parties have reached a settlement in principle. The
above-titled action shall be dismissed and discontinued without costs, and without prejudice to
the right to reopen the action within thirty days of the date of this Order if the settlement is not
consummated.

Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

SO ORDERED.

Dated: December 17, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge
